               Case 2:21-mj-00006-JDP Document 28 Filed 01/22/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-00006-JDP
12                                  Plaintiff,
                                                          FINDINGS AND ORDER EXTENDING TIME FOR
13                           v.                           PRELIMINARY HEARING PURSUANT TO RULE
                                                          5.1(d) AND EXCLUDING TIME
14   NEHEMIAH AVILA
     CEASAR MARTINEZ                                      DATE: January 27, 2021
15   KEVIN STERN                                          TIME: 2:00 p.m.
     RICARDO MARMOLEJO,                                   COURT: Hon. Carolyn K. Delaney
16
                                  Defendants.
17

18

19
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
20
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter. The Court hereby
21
     finds that the Stipulation, which this Court incorporates by reference into this Order, demonstrates good
22
     cause for an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal
23
     Rules of Criminal Procedure.
24
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
25
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
26
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
27
     not adversely affect the public interest in the prompt disposition of criminal cases.
28

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:21-mj-00006-JDP Document 28 Filed 01/22/21 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.       The date of the preliminary hearing is extended to January 28, 2021, at 2:00 p.m.

 3         2.       The time between January 27, 2021, and January 28, 2021, shall be excluded from

 4 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty,

 6 Magistrate Judge Delaney.

 7

 8         IT IS SO ORDERED.

 9

10 Dated: January 21, 2021

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
